

 
 

--------------------------------------------------------------------------------

 
(U.S. ACCREDITED SUBSCRIBERS ONLY)



 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.




LIBERTY STAR URANIUM & METALS CORP.
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
UNITS
 
INSTRUCTIONS TO PURCHASER
 
1.  
This Subscription form is for use by United States accredited investors.



2.  
COMPLETE the information on page 2 of this Subscription Agreement.

 
3.  
COMPLETE the Questionnaire attached on pages 5 and 6 to this Subscription
Agreement (the “Questionnaire”).



4.
You may wire the total purchase price to the lawyers of Liberty Star Uranium &
Metals Corp. pursuant to the wiring instructions previously provided. The
lawyers are authorized to  immediately release the funds to the Issuer upon the
Units being issued.

 
5.
All other information must be filled in where appropriate.

 





 
 
 

--------------------------------------------------------------------------------

 
This is Page 2  of 13  pages of a subscription agreement and related appendices,
schedules and forms. Collectively, these pages together are referred to as the
“Subscription Agreement”.



PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
TO:
Liberty Star Uranium & Metals Corp. (the “Issuer”), of 5610 E Sutler Lane,
Tucson, Arizona 85712

 
Subject and pursuant to the terms set out in the Terms on pages 3 to 4, the
General Provisions on pages 7 to 13 and the other schedules and appendices
attached which are hereby incorporated by reference, the undersigned subscriber
(“Subscriber”) hereby irrevocably subscribes for, and on Closing will purchase
from the Issuer, the following securities at the following price:
 
________ Units
US$      0.0264         per Unit
The Subscriber or the Beneficial Purchaser owns, directly or indirectly, the
following securities of the Issuer:
 
[Check if applicable]  The Subscriber or the Beneficial Purchaser is an insider
of the Issuer.

 
The Subscriber directs the Issuer to issue, register and deliver the
certificates representing the Units as follows:
 
REGISTRATION INSTRUCTIONS
 
DELIVERY INSTRUCTIONS
     
Name to appear on certificate
 
Name and account reference, if applicable
     
Account reference if applicable
 
Contact name
     
Address
 
Address
         
Telephone Number

 
EXECUTED by the Subscriber this 13th day of December, 2011.  By executing this
Subscription Agreement, the Subscriber certifies that the Subscriber and any
beneficial purchaser for whom the Subscriber is acting are resident in the
jurisdiction shown as the “Address of Subscriber” or “Address of Beneficial
Purchaser”, respectively.
 
EXECUTION BY SUBSCRIBER:
 
DETAILS OF BENEFICIAL PURCHASER
X
 
(IF NOT THE SAME AS SUBSCRIBER)
Signature of individual (if Subscriber is an individual)
   
X
   
Authorized signatory (if Subscriber is not an individual)
 
Name of Beneficial Purchaser (please print)
     
Name of Subscriber (please print)
 
Address of Beneficial Purchaser (residence)
     
Name of authorized signatory (please print)
 
Telephone Number of Beneficial Purchaser
     
Address of Subscriber
 
E-mail address of Beneficial Purchaser
     
Telephone Number of Subscriber
 
Accepted this       day of ___________, 2011
   
LIBERTY STAR URANIUM & METALS CORP.
E-mail address of Subscriber
 
Per:
     
Social Security/Tax I.D. No. of Subscriber
 
Authorized Signatory



By signing this acceptance, the Issuer agrees to be bound by the Terms on pages
3 to 4, the General Provisions on pages 7 to 13 and the other schedules and
appendices incorporated by reference. If funds are delivered to the Issuer’s
lawyers, they are authorized to  immediately release the funds to the Issuer
upon the Units being issued.

 
 
 

--------------------------------------------------------------------------------

 
Page 3 of 13


TERMS
 
Reference date of this Subscription Agreement
December 13, 2011 (the “Agreement Date”).

The Offering
 
The Issuer
Liberty Star Uranium & Metals Corp. (the “Issuer”).
Offering
The offering consists of up to $_____________ in value of Units (“Units”) of the
Issuer. Each Unit consists of one share (“Share”) of common stock (“Common
Stock”) of the Issuer and one warrant (“Warrant”) of the Issuer.
Warrants
Each Warrant may be exercised for 36 months following the Closing Date for one
Share (a “Warrant Share”) at an exercise price of US$0.03696. The Warrants are
non-transferrable.
Issue Price
US $0.0264  per Unit.
Total Amount
Up to US $______________ from the sale of Units.
Selling Jurisdictions
The Units may be sold in jurisdictions where they may be lawfully sold
(the “Selling Jurisdictions”).
Exemptions
The offering will be made in accordance with the following exemptions:
(a)the Accredited Investor exemption as provided by Regulation D promulgated
under the 1933 Act; and
(b)such other exemptions as may be available the securities laws of the Selling
Jurisdictions.
Registration of Securities
The Shares and Warrants will not be registered with the United States Securities
and Exchange Commission and will be tradable in compliance with Rule 144
restricted periods.
Resale restrictions and legends
The Subscriber acknowledges that any resale of any of the Securities will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee.  The Subscriber
acknowledges that none of the Securities have been registered under the 1933 Act
or the securities laws of any state of the United States.  The Securities may
not be offered or sold in the United States unless registered in accordance with
federal securities laws and all applicable state securities laws or exemptions
from such registration requirements are available.
The Subscriber acknowledges that the certificates representing the Shares and
the Warrant Shares will bear the following legends:
“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”
The Subscriber acknowledges that the certificate(s) representing the Warrants
will bear the following legends:
“THESE WARRANTS AND THE SECURITIES THAT MAY BE ISSUED UPON THE EXERCISE OF THESE
WARRANTS HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”
The Subscriber and any Beneficial Purchaser are advised to consult with their
own legal counsel or advisors to determine the resale restrictions that may be
applicable to them.
Closing Date
The completion of the sale and purchase of the Units will take place in one or
more closings, on a date or dates as agreed to by the Issuer and the Subscriber.
Payment for, and delivery of the Units, is scheduled to occur on or about
December 13, 2011 or such later date as may be agreed upon by the Issuer and the
Subscriber (the “Closing Date”).



 
 
 

--------------------------------------------------------------------------------

 
Page 4 of 13
 
 
The Issuer
Jurisdiction of organization
The Issuer is incorporated under the laws of the State of Nevada.
Market
Certain market makers make market in the Issuer’s shares of common stock on the
Financial Industry Regulatory Authority’s OTC Bulletin Board.
Commissions with Jurisdiction Over the Issuer
The “Commissions with Jurisdiction Over the Issuer” is the United States
Securities and Exchange Commission and any applicable state securities
regulators.
Securities Legislation Applicable to the Issuer
The “Securities Legislation Applicable to the Issuer” is the U.S. Securities Act
of 1933, U.S. Securities Exchange Act of 1934, and any applicable state
securities laws.



 
End of Terms
 

 
 
 

--------------------------------------------------------------------------------

 
Page 5 of 13

UNITED STATES
ACCREDITED INVESTOR QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.
 
This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Securities of the
Issuer.  The purpose of this Questionnaire is to assure the Issuer that each
Subscriber will meet the standards imposed by the 1933 Act and the appropriate
exemptions of applicable state securities laws.  The Issuer will rely on the
information contained in this Questionnaire for the purposes of such
determination.  The Securities will not be registered under the 1933 Act in
reliance upon the exemption from registration afforded by Section 3(b) and/or
Section 4(2) and Regulation D of the 1933 Act.  This Questionnaire is not an
offer of the Securities or any other securities of the Issuer in any state other
than those specifically authorized by the Issuer.
 
All information contained in this Questionnaire will be treated as
confidential.  However, by signing and returning this Questionnaire, each
Subscriber agrees that, if necessary, this Questionnaire may be presented to
such parties as the Issuer deems appropriate to establish the availability,
under the 1933 Act or applicable state securities law, of exemption from
registration in connection with the sale of the Securities hereunder.
 
The Subscriber covenants, represents and warrants to the Issuer that it and the
Beneficial Purchaser satisfies one or more of the categories of “Accredited
Investors”, as defined by Regulation D promulgated under the 1933 Act, as
indicated below:  (Please initial in the space provide those categories, if any,
of an “Accredited Investor” which the Subscriber satisfies.)
 
  _____
  Category 1
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000.

 
_____
  Category 2
A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US$1,000,000 excluding the
value of the primary residence of such person(s) and the related amount of
indebtedness secured by the primary residence up to its fair market value.

 
  _____
  Category 3
A natural person who had an individual income in excess of US$200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year.

 
  _____
  Category 4
A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.


 
 

--------------------------------------------------------------------------------

 
Page 6 of`13

 
  _____
  Category 5
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

 
  _____
  Category 6
A director or executive officer of the Issuer.

 
  _____
  Category 7
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.

 
  _____
  Category 8
An entity in which all of the equity owners satisfy the requirements of Category
2 or 3.

 
Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Issuer with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.
 
The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the Issuer
promptly of any change in any such information.  If this Questionnaire is being
completed on behalf of a corporation, partnership, trust, estate or other
entity, the person executing on behalf of the Subscriber represents that it has
the authority to execute and deliver this Questionnaire on behalf of such
entity.
 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of
the _____ day of _________, 2011.
 
If a Corporation, Partnership or Other Entity:
 
If an Individual:
 
__________________________________________
Print of Type Name of Entity
 
__________________________________________
Signature of Authorized Signatory
 
__________________________________________
Type of Entity
 
_______________________________________
Signature
 
_______________________________________
Print or Type Name
 
_______________________________________
Social Security/Tax I.D. No.

 
 
 

 
 

--------------------------------------------------------------------------------

 
Page 7 of 13

GENERAL PROVISIONS
 
 
1.  
DEFINITIONS

 
1.1           In the Subscription Agreement (including the first (cover) page,
the Terms on pages 3 to 4, the General Provisions on pages 7 to 13 and the other
schedules and appendices incorporated by reference), the following words have
the following meanings unless otherwise indicated:
 
(a)  
“1933 Act” means the United States Securities Act of 1933, as amended;

 
(b)  
“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer (as defined on page 4) and all legislation incorporated in the definition
of this term in other parts of the Subscription Agreement, together with the
regulations and rules made and promulgated under that legislation and all
administrative policy statements, blanket orders and rulings, notices and other
administrative directions issued by the Commissions;

 
(c)  
“Beneficial Purchaser” means a person for whom the Subscriber is acting in
purchasing the Units who will be the beneficial owner of the Securities within
the meaning attributed to it by Rule 13d-3 adopted by the SEC under the 1934
Act;

 
(d)  
“Closing” means the completion of the sale and purchase of the Units;

 
(e)  
“Closing Date” has the meaning assigned in the Terms;

 
(f)  
“Commissions” means the Commissions with Jurisdiction over the Issuer (as
defined on page 4) and the securities commissions incorporated in the definition
of this term in other parts of the Subscription Agreement;

 
(g)  
“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 7 to 13;

 
(h)  
“Private Placement” means the offering of the Securities on the terms and
conditions of this Subscription Agreement;

 
(i)  
“Securities” means the Shares, the Warrants and the Warrant Shares, as defined
in the Terms;

 
(j)  
“Subscription Agreement” means the first (cover) page, the Terms on pages 3 to
4, the General Provisions on pages 7 to 13 and the other schedules and
appendices incorporated by reference; and

 
(k)  
“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 3 to 4.

 
1.2           In the Subscription Agreement, the following terms have the
meanings defined in Regulation S of the 1933 Act (“Regulation S”): “Directed
Selling Efforts”, “Foreign Issuer”, “Substantial U.S. Market Interest”, “U.S.
Person” and “United States”.
 
1.3           In the Subscription Agreement, unless otherwise specified,
currencies are indicated in US dollars.
 
1.4           In the Subscription Agreement, other words and phrases that are
capitalized have the meanings assigned to them in the body hereof.
 

 
 

--------------------------------------------------------------------------------

 
Page 8 of 13

Acknowledgements, REPRESENTATIONS AND WARRANTIES OF SUBSCRIBER
 
2.1           Acknowledgements concerning Offering
 
The Subscriber acknowledges (on its own behalf and, if applicable, on behalf of
each Beneficial Purchaser for whom the Subscriber is contracting hereunder)
that:
 
(a)  
the Securities have not been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons, except pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with Applicable Legislation;

 
(b)  
the Issuer will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

 
(c)  
the Issuer has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act;

 
(d)  
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer regarding the Offering,
and to obtain additional information, to the extent possessed or obtainable
without unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the public information which has been filed by the
Issuer with the U.S. Securities and Exchange Commission, or any business plan,
corporate profile or any other document provided to the Subscriber;

 
(e)  
the books and records of the Issuer are available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Subscriber, the Subscriber’s attorney and/or
advisor(s);

 
(f)  
by execution hereof the Subscriber has waived the need for the Issuer to
communicate its acceptance of the purchase of the Securities pursuant to this
Subscription Agreement;

 
(g)  
the Issuer is entitled to rely on the representations and warranties and the
statements and answers of the Subscriber contained in this Subscription
Agreement and in the Questionnaire, and the Subscriber will hold harmless the
Issuer from any loss or damage it may suffer as a result of the Subscriber’s
failure to correctly complete this Subscription Agreement or the Questionnaire;

 
(h)  
the Subscriber shall indemnify and hold harmless the Issuer and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained herein, the Questionnaire or in any other
document furnished by the Subscriber to the Issuer in connection herewith, being
untrue in any material respect or any breach or failure by the Subscriber to
comply with any covenant or agreement made by the Subscriber to the Issuer in
connection therewith;


 
 

--------------------------------------------------------------------------------

 
Page 9 of 13

 
(i)  
the issuance and sale of the Securities to the Subscriber will not be completed
if it would be unlawful or if, in the discretion of the Issuer acting
reasonably, it is not in the best interests of the Issuer;

 
(j)  
the Subscriber has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Securities and with
respect to applicable resale restrictions and it is solely responsible (and the
Issuer is not in any way responsible) for compliance with applicable resale
restrictions;

 
(k)  
the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Subscriber that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in
shares of common stock the Issuer on the Financial Industry Regulatory
Authority’s OTC Bulletin Board;

 
(l)  
neither the Commissions or similar regulatory authority has reviewed or passed
on the merits of the Securities;

 
(m)  
no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

 
(n)  
there is no government or other insurance covering any of the Securities; and

 
(o)  
this Subscription Agreement is not enforceable by the Subscriber unless it has
been accepted by the Issuer, and the Subscriber acknowledges and agrees that the
Issuer reserves the right to reject any subscription for any reason.



2.2           Representations by the Subscriber
 
The Subscriber represents and warrants to (on its own behalf and, if applicable,
on behalf of the Beneficial Purchaser from whom the Subscriber is contracting
hereunder) the Issuer that, as at the Agreement Date and at the Closing:
 
(a)  
the Subscriber and any Beneficial Purchaser are U.S. Persons;

 
(b)  
the Subscriber has received and carefully read this Subscription Agreement;

 
(c)  
the Subscriber has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is an entity, it is duly incorporated or organized and
validly subsisting under the laws of its jurisdiction of incorporation or
organization and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution and performance of this
Subscription Agreement on behalf of the Subscriber;

 
(d)  
the Subscriber and any Beneficial Purchaser (i) have adequate net worth and
means of providing for their current financial needs and possible personal
contingencies, (ii) has no need for liquidity in this investment, and (iii) are
able to bear the economic risks of an investment in the Securities for an
indefinite period of time, and can afford the complete loss of such investment;

 
(e)  
the Subscriber and any Beneficial Purchaser are aware that an investment in the
Issuer is speculative and involves certain risks, including the possible loss of
the investment;

 
(f)  
the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or


 
 

--------------------------------------------------------------------------------

 
Page 10 of 13

 
(g)  
otherwise made by or on behalf of the Issuer and such decision is based entirely
upon a review of any public information which has been filed by the Issuer with
the U.S. Securities and Exchange Commission in compliance, or intended
compliance, with applicable securities legislation;

 
(h)  
the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Subscriber, or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

 
(i)  
the Subscriber has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Subscriber enforceable
against the Subscriber;

 
(j)  
the Subscriber and any Beneficial Purchaser have the requisite knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the investment in the Securities and the Issuer, and the
Subscriber is providing evidence of such knowledge and experience in these
matters through the information requested in the Questionnaire;

 
(k)  
the Subscriber understands and agrees that the Issuer and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber shall promptly notify the Issuer;

 
(l)  
all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Issuer, and the Subscriber will notify the Issuer
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Securities;

 
(m)  
Except for any Beneficial Purchaser disclosed on page 2 of this Subscription
Agreement, the Subscriber is purchasing the Securities for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and the Subscriber has not
subdivided its interest in the Securities with any other person;

 
(n)  
the Subscriber is not an underwriter of, or dealer in, the shares of common
stock of the Issuer, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Securities;

 
(o)  
the Subscriber understands and agrees that none of the Securities have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with applicable state securities laws;

 
(p)  
the Subscriber understands and agrees that the Issuer will refuse to register
any transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

 
(q)  
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Issuer and has depended on the advice of
its legal and financial advisors and agrees that the Issuer will not be
responsible in any way whatsoever for the Subscriber’s decision to invest in the
Securities of the Issuer;


 
 

--------------------------------------------------------------------------------

 
Page  11 of 13

 
(r)  
if the Subscriber is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the investor accounts for which the Subscriber acts as a
fiduciary or agent satisfy the definition of an “Accredited Investor”, as the
term is defined under Regulation D of the 1933 Act;

 
(s)  
if the Subscriber is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the Subscriber has sole investment discretion with
respect to each such account, and the Subscriber has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

 
(t)  
the Subscriber and any Beneficial Purchaser are not aware of any advertisement
of any of the Securities and is not acquiring the Securities as a result of any
form of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising; and

 
(u)  
no person has made to the Subscriber or any Beneficial Purchaser any written or
oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities;

 
(ii)  
that any person will refund the purchase price of any of the Securities;

 
(iii)  
as to the future price or value of any of the Securities; or

 
(iv)  
that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Issuer on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in shares of common stock of the Issuer on the Financial Industry
Regulatory Authority’s OTC Bulletin Board.

 
2.3           Reliance, indemnity and notification of changes
 
The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms on pages 3 to 4, the General Provisions on pages 7
to 13 and the other schedules and appendices incorporated by reference) are made
by the Subscriber with the intent that they be relied upon by the Issuer in
determining its suitability as a purchaser of Securities, and the Subscriber
hereby agrees to indemnify the Issuer against all losses, claims, costs,
expenses and damages or liabilities which any of them may suffer or incur as a
result of reliance thereon. The Subscriber undertakes to notify the Issuer
immediately of any change in any representation, warranty or other information
relating to the Subscriber set forth in the Subscription Agreement (including
the first (cover) page, the Terms on pages 3 to 4, the General Provisions on
pages 7 to 13 and the other schedules and appendices incorporated by reference)
which takes place prior to the Closing.
 
2.4           Survival of representations and warranties
 
The representations and warranties contained in this Section will survive the
Closing.
 
3.   ISSUER’S ACCEPTANCE
 
The Subscription Agreement, when executed by the Subscriber, and delivered to
the Issuer, will constitute a subscription for the Units which will not be
binding on the Issuer until accepted by the Issuer by executing the Subscription
Agreement in the space provided on the face page(s) of the Subscription
Agreement and, notwithstanding the Agreement Date, if the Issuer accepts the
subscription by the Subscriber, the Subscription Agreement will be entered into
on the date of such execution by the Issuer.

 
 

--------------------------------------------------------------------------------

 
Page 12 of 13
 
4.    CLOSING
 
4.1           On or before the end of the business day before the Closing Date,
the Subscriber shall deliver to the Issuer or the Issuer’s lawyers the
Subscription Agreement and all applicable schedules and required forms, duly
executed, and wire payment in full for the total price of the Units to be
purchased by the Subscriber to the Issuer’s lawyers pursuant to the wiring
instruction provided by the Issuer or the Issuer’s lawyers. After the funds are
delivered to the Issuer’s lawyers, those lawyers are authorized to immediately
release the funds to the Issuer.
 
4.2           At Closing, the Issuer will deliver to the Subscriber the
certificates representing the Units purchased by the Subscriber registered in
the name of the Subscriber or its nominee, or as directed by the Subscriber.
 
4.3           Where the funds for the purchase of the Units are delivered to the
Issuer’s lawyers, the Issuer is entitled to treat such funds as an interest free
loan to the Issuer until such time as the subscription for the Units is accepted
and the certificates representing the Units have been issued to the Subscriber.
 
5.   MISCELLANEOUS
 
5.1           The Subscriber agrees to sell, assign or transfer the Securities
only in accordance with the requirements of applicable securities laws and any
legends placed on the Securities as contemplated by the Subscription Agreement.
 
5.2           The Subscriber hereby authorizes the Issuer to correct any minor
errors in, or complete any minor information missing from any part of the
Subscription Agreement and any other schedules, forms, certificates or documents
executed by the Subscriber and delivered to the Issuer in connection with the
Private Placement.
 
5.3           The Issuer will be entitled to rely on delivery by facsimile
machine or e-mail of an executed copy of this Subscription Agreement, and
acceptance by the Issuer of such facsimile or e-mail copy shall be equally
effective to create a valid and binding agreement between the Subscriber and the
Issuer in accordance with the terms hereof. If less than a complete copy of this
Subscription Agreement is delivered to the Issuer at Closing, the Issuer and its
counsel are entitled to assume that the Subscriber accepts and agrees to all of
the terms and conditions of the pages not delivered at Closing unaltered. This
Subscription Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same Subscription Agreement.
 
5.4           Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Issuer’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Issuer
considers necessary.
 
5.5           This Subscription Agreement is not assignable or transferable by
the parties hereto without the express written consent of the other party to
this Subscription Agreement.
 
5.6           Time is of the essence of this Subscription Agreement.
 
5.7           Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for in
this Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.
 
5.8           The parties to this Subscription Agreement may amend this
Subscription Agreement only in writing.
 
5.9           This Subscription Agreement enures to the benefit of and is
binding upon the parties to this Subscription Agreement and their successors and
permitted assigns.

 
 

--------------------------------------------------------------------------------

 
Page 13 of 13

 
5.10           A party to this Subscription Agreement will give all notices to
or other written communications with the other party to this Subscription
Agreement concerning this Subscription Agreement by hand or by registered mail
addressed to the address given on page 1.
 
5.11           This Subscription Agreement is to be read with all changes in
gender or number as required by the context.
 
5.12           This Subscription Agreement will be governed by and construed in
accordance with the internal laws of State of Nevada (without reference to its
rules governing the choice or conflict of laws).
 
End of General Provisions
 
End of Subscription Agreement
 



 
 

--------------------------------------------------------------------------------

 
